DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to filed on 18 January 2022 is acknowledged. Claims 3, 20, 24, 26, 27, 29, and 38 are amended; claims 5, 6, 9, 12, and 16 are newly cancelled; and claim 40 is newly added. Claims 3, 7, 8, 10, 11, 20, 24, 26, 27, 29-34, and 38-40 are pending; claims 38 and 39 are withdrawn; and claims 3, 7, 8, 10, 11, 20, 24, 26, 27, 29-34, and 40 are examined herein on the merits. The status indicator on rejoined claim 34 is incorrect.
In response to the amendment filed on 9 September 2021, the objections to the claims are changed; the rejections under 35 USC 112(a) are changed; the rejections under 35 USC 112(b) are changed; the rejections under 35 USC 112(d) are partially withdrawn and supplemented; and the rejections over the prior art are changed. Claims 27, 33, and 34 are allowed.
The declaration under 37 CFR 1.132 by Inventor Christoph J. Fahrni filed 18 January 2022 is insufficient to overcome the rejection of the claims for obviousness over Siegel as set forth in the last Office action.  
In paragraph 10, Professor Fahrni states that the claimed invention relies on compounds electron-donating aryl ring system moiety for the benefit of optimizing the quantum yield and emission properties in the absence of Zn2+ ions. In response, the examiner notes that the scope of phenyl ring of Formula I of claim 1 is not limited to an electron-donating phenyl ring moiety, given the claimed substituents. For example, R1, R2, and R3 can be halogen. Moreover, regarding claim 40, R1 and R2 or R1 and R3 together can form a fused ring system that is heteroaryl, resulting in a non-aryl ring system moiety.
In paragraph 12, in reference to the rejection's characterization of Siegel's Conclusions section (pages 118 and 121), Professor Fahrni states that "the only chromophores with a pyridyl ring at the ortho position in Siegel are attached to an oxazole backbone, not a thiazole or an imidazole." In response, while the only specific structures disclosed by Siegel have a pyridyl ring at the ortho position of an oxazole, the teaching in Siegel's Conclusions section is broadly directed to "dipolar oxazole or thiazole based chromophore unit."

In paragraph 14, the argument that success is not guaranteed is not persuasive because the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. A guarantee of success is not required. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Regarding paragraphs 14 and 16-18, it is noted that the prior art of Charier et al., Chem. Eur. J. 2006, 12, 1097 has not been considered because this reference has not been of record. Moreover, the illustrated structures and data appear to far less relevant to the claimed invention than the disclosure of Siegel, which also post-dates Charier et al.
Regarding paragraph 15, it is noted that the rejection is not based upon changing an oxazole chromophore to a thiazole chromophore, but upon changing para-attachment of Seigel's thiazole chromophores to ortho-attachment. Moreover, Seigel teaches that both oxazole and thiazole chromophores are suitable for ratiometric sensing [of zinc ions] (page 118, last para.).

Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20, the comma after "=CH-" must be removed.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 7, 8, 10, 11, 20, 24, 26, 29-32, and 40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.
	Independent claim 3 is amended to recite that "R1, R2, R3, and R4 are each independently selected from …. -OCH3, -OCH2COOR9, -OCH2CH2COOR9, -OCH2CH2CH2SO2R9, -NH2, -NHR9, and -N(R9)2;"
Support for R1 being selected from these choices in found, for example, in [0055], page 13. The original disclosure provides no support for R2, R3, and R4 being selected from these choices. This is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 29 recites the limitation " wherein the compound of Formula I is configured to bind to zinc(II) ("Zn(II)") to form a fluorescent complex comprising Formula I-Zn(II) ("Formula I-Zn(II) complex") in a 1:1 stoichiometric ratio." It is unclear what is modified by the phrase "in a 1:1 stoichiometric ratio." The grammar suggests that "in a 1:1 stoichiometric ratio" modifies something in the limitation "to form a fluorescent complex comprising Formula I-Zn(II)," which does not make sense. Logically, the phrase "in a 1:1 stoichiometric ratio" would make sense to modify "wherein the compound of Formula I is configured to bind to zinc(II)." It is suggested that the phrase be moved to be positioned directly after the limitation which it modifies.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20, 26, and 40 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

(I) – Regarding Ar (claim 20)
Independent claim 3 recites the limitation "Ar is independently at each occurrence selected from a substituted or unsubstituted six-membered heteroaryl."
Dependent claim 20 provides a formula where a first Ar is a six-membered ring comprising ring atoms X5 and X6, and a second Ar is a six-membered ring comprising ring atoms X7 and X8. Claim 20 provides recites the limitation "wherein: X5, X6, X7, and X8 are each independently selected from =CH-, and =N-". This limitation permits each of X5, X6, X7, and X8 to be =CH-, which would result in Ar being a substituted or unsubstituted six-membered aryl rather than a substituted or unsubstituted six-membered heteroaryl. Accordingly, claim 20 does not require all of the limitations of claim 3.

(II) – Regarding R1, R2, and R3 (claims 26 and 40)
Independent claim 3 recites the following limitation: 
R1, R2, R3, and R4 are each independently selected from hydrogen, halogen, substituted or unsubstituted alkyl, substituted or unsubstituted alkenyl, substituted or unsubstituted alkynyl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted cycloalkenyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroalkyl, substituted or unsubstituted heteroalkenyl, substituted or unsubstituted heteroalkynyl, substituted or unsubstituted heterocycloalkyl, substituted or unsubstituted heterocycloalkenyl, substituted or unsubstituted heteroaryl, -OCH3, -OCH2COOR9, -OCH2CH2COOR9, -OCH2CH2CH2SO2R9, -NH2, -NHR9, and -N(R9)2;

Dependent claim 40 recites the following limitation:
R1 and R2 or R1 and R3 together form a fused ring system selected from substituted or unsubstituted cycloalkyl, substituted or unsubstituted cycloalkenyl, substituted or 

The claim 40 limitation that R1 and R2 or R1 and R3 together form a fused ring system is not permitted by the recited choices of R1, R2 and R3 in claim 3. For example, while claim 3 permits R1 and R2 to each be a substituted or unsubstituted heterocycloalkyl ring, this is not equivalent to R1 and R2 together forming a single substituted or unsubstituted heterocycloalkyl ring. Accordingly, claim 40 does not require all of the limitations of claim 3.
It is noted that this interpretation is consistent with the specification, which teaches R1 and R2 together forming a heterocycloalkyl moiety as an alternative to R1 and R2 each being a heterocycloalkyl. For example, paragraph [0054] of the specification teaches the following (bolding added):
R1, R2, R3, and R4 can be each independently selected from hydrogen, halogen, alkyl, alkenyl, alkynyl, cycloalkyl, cycloalkenyl, aryl, heteroakyl, heteroalkenyl, heteroalkynyl, heterocycloalkyl, heterocycloalkenyl, and heteroaryl; or R1 and R2; or R1 and R3 may together form a moiety selected from cycloalkyl, cycloalkenyl, aryl, heterocycloalkyl, heterocycloalkenyl, and heteroaryl; … and any one of the aforementioned functional groups can be substituted or unsubstituted.

Dependent claim 26 recites the choice of the following compound:

    PNG
    media_image1.png
    208
    372
    media_image1.png
    Greyscale

This compound has R1 and R2 together forming a substituted heterocycloalkyl moiety, which is not permitted by the recited choices of R1 and R2 in claim 3. Accordingly, claim 26 does not include all the limitations of the claim upon which it depends.
Dependent claim 26 recites the choice of the following compound:

    PNG
    media_image2.png
    343
    539
    media_image2.png
    Greyscale

This compound has R1 and R2 together forming a substituted heterocycloalkyl moiety, which is not permitted by the recited choices of R1 and R2 in claim 3. Accordingly, claim 26 does not include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, 11, 20, 24, 26, 29-32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (Two-Photon Absorption in Cruciform and Dipolar Chromophores: Excitonic Interactions and Response to Metal Ions. Georgia Institute of Technology. Doctoral Dissertation. Published by ProQuest, 2011; previously relied upon).
Regarding claims 1 and 26, Siegel discloses thiazole chromophores for zinc ion sensing, including SL327 (Fig. 5.8, page 115):

    PNG
    media_image3.png
    286
    659
    media_image3.png
    Greyscale


Compared to Formula I, Y1 is -S-, Y2 is -NR5-, R5 is C1 alkyl substituted with Ar, Rc is Ar, R1 is -OCH3, R2 and R3 are each hydrogen, and Ar is substituted pyridyl, which is a substituted six-membered heteroaryl.
Siegel's SL327 differs from the claimed formula, including the fifth formula of claim 26, in the ring position of the nitrogen of the pyridyl ring attached to the thiazole. In the claimed compound, the pyridyl ring is attached to the thiazole at the ortho position to the pyridyl nitrogen, while in Siegel's SL327, the pyridyl ring is attached to the thiazole at the para position to the pyridyl nitrogen.


    PNG
    media_image4.png
    347
    697
    media_image4.png
    Greyscale


In Siegel's oxazole chromophore SL476, the pyridyl ring is attached to the five-membered heterocycle at the ortho position to the pyridyl nitrogen. Regarding this feature, Siegel teaches the following (page 105, first para.):
SL476 is significantly different in that the attachment of the pyridine group to the oxazole is at the ortho position to the pyridine nitrogen instead of at the para position as in SL35. This was pursued as an alternate way to discourage 2:1 complex formation by using the steric bulk of the chromophore along with the pendant pyridyl groups to shield the Zn2+ ion from other chromophores, and to reduce the pKa of the pyridine nitrogen and thus the risk of excited state protonation.

Accordingly, Siegel teaches that the ortho positioning of SL476 discourages 2:1 complex and reduces the risk of excited state protonation. 
In the Conclusions section of the chapter, Siegel compares the ortho vs para attachment position of the pyridyl group, and teaches the following (paragraph bridging pages 118 and 121):
The dipolar oxazole or thiazole based chromophore unit displays ion-responsive 2PA and fluorescence behavior suitable for ratiometric sensing. The 2PA strength of these chromophores rivals or exceeds most chromophores currently used for 2PLSM. Several factors have been identified to affect the overall properties of these chromophores. Attachment of the pyridyl sensing group to the chromophore backbone at the ortho position to the pyridyl nitrogen rather than the para position had the effect of decreasing δmax, but helped to eliminate non-ratiometric binding of the chromophores with Zn2+ ions, and served to move the isosbestic point of 2PA into the region accessible with common 2PLSM excitation sources.

2+ ions (i.e., 2:1 complex formation) and reducing the risk of excited state protonation, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the thiazole chromophores of Siegel, for example SL327, such that the pyridyl group is attached to the chromophore backbone at the ortho position to the pyridyl nitrogen, as explicitly disclosed in Siegel's separate embodiment of oxazole chromophore.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Moreover, choosing from a finite number of identified, predictable solutions (such as the nitrogen ring position of a pyridyl ring), with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claims 10 and 11, Siegel's SL327 has an Ar that is pyridyl (c.f. second substructure of claim 10), wherein Ar is the same at each occurrence. In Siegel's SL327, the Ar is substituted pyridyl (m is 1), and the substitution does not meet the requirements of R4 set forth in claim 3. However, Siegel discloses other embodiments chromophores for zinc ion sensing, where the Ar is unsubstituted pyridyl (m is 0), in the embodiments of YW2-068, SL476, SL477 (Fig. 5.2, page 104), SL407, and MV170 (Fig. 5.8, page 115). For the benefit of selecting a known chelating moiety of Zn2+ ions, it would have been obvious to one of ordinary skill in the art at the time of filing that R4 of claims 10 and 11 is hydrogen.
Regarding claim 20, the previously set forth modification to Siegel's SL327 results in the compound of claim 20, except that R7 and R8 are -CO2Na. Siegel does not explicitly disclose that R7 and R8 are –COOR4 with the claimed choices of R4, including hydrogen. However, it is either implicit to Siegel, or in the alternative, it would have been obvious to one of ordinary skill in the art having knowledge of carboxylate chemistry that the sodium salt carboxylate in solution exists in equilibrium with the carboxylic acid. For the benefit of using the compound under acidic conditions in solution, it would have been obvious to one of ordinary skill in the art at the time of filing the carboxylate salt moieties of Siegel's SL327 be modified to carboxylic acid moieties.
Regarding claim 24, and furthermore in an alternative ground of rejection of claim 20, the previously set forth modification to Siegel's SL327 does not explicitly disclose unsubstituted 7, R8, R10, and R11 are hydrogen). However, Siegel discloses unsubstituted pyridyl groups for the sensing of Zn2+ ions in the embodiments of YW2-068, SL476, SL477 (Fig. 5.2, page 104), SL407, and MV170 (Fig. 5.8, page 115). For the benefit of selecting a known chelating moiety of Zn2+ ions, it would have been obvious to one of ordinary skill in the art at the time of filing that R7, R8, R10, and R11 claims 20 and 24 are hydrogen, as taught in Siegel's embodiments of YW2-068, SL476, SL477, SL407, and MV170.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 29, it is presumed to be inherent that the compound of Formula I taught by Siegel is configured to bind to zinc(II) ("Zn(II)") in a 1:1 stoichiometric ratio to form a fluorescent complex comprising Formula I- Zn(II) ("Formula I-Zn(II) complex"). Moreover, Siegel teaches discouraging 2:1 complex formation by attachment of the pyridine group at the ortho position in the oxazole embodiment (page 105); that binding to Zn2+ in a 2:1 ratio makes a species "unsuitable for ratiometric imaging" (page 108, first para.); and that the thiazole based chromophore unit displays ion-responsive 2PA and fluorescence behavior suitable for ratiometric sensing (page 118, last para.).
Regarding claim 30, the limitation that "the fluorescent complex further comprises a
ligand" is an intended use of the claimed compound of Formula I, given that the complex is not claimed. It is presumed to be inherent that the compound of Formula I taught by Siegel is capable of forming a fluorescent complex that further comprises a ligand because the compound of Formula I taught by Siegel matches the claimed structure.
The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claim 31, with respect to SL327, Siegal teaches that a maximum absorption wavelength of the Formula I-Zn(II) complex is from about 15 nm to about 50 nm greater than a maximum absorption wavelength of the compound of Formula I (367 nm versus 350 nm; Table 5.3, page 117). It is presumed to be inherent that the compound of Formula I taught by Siegel is 
Regarding claim 32, with respect to SL327, Siegal teaches that a maximum emission wavelength of the Formula I-Zn(II) complex is from about 40 nm to about 60 nm greater than a maximum emission wavelength of the compound of Formula I (521 nm versus 481 nm; Table 5.3, page 117). It is presumed to be inherent that the compound of Formula I taught by Siegel is also characterized by these properties because the compound of Formula I taught by Siegel matches the claimed structure. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Claim 40 is rejected above under 35 USC 112(d) as not requiring all of the limitations of claim 3. For purposes of this rejection, the limitations of independent claim 3 are partially disregarded, and instead the definition of R1 and R2 or R1 and R3 recited in claim 40 are relied upon.
Regarding claim 40, Siegel discloses thiazole chromophore SL407 (Fig. 5.8, page 115):

    PNG
    media_image5.png
    325
    618
    media_image5.png
    Greyscale

Compared to Formula I of claim 3, Y1 is -S-, Y2 is -NR5-, Rc is Ar, R1 and R2 together form a fused ring system that is substituted aryl, R3 is hydrogen, and R5 is C1 alkyl substituted with Ar.
Siegel's SL407 differs from the claimed formula in the ring position of the nitrogen of the pyridyl ring attached to the thiazole. In the claimed compound, the pyridyl ring is attached to the thiazole at the ortho position to the pyridyl nitrogen, while in Siegel's SL407, the pyridyl ring is attached to the thiazole at the para position to the pyridyl nitrogen.
ortho position to the pyridyl nitrogen. Regarding this feature, Siegel teaches the following (page 105, first para.):
SL476 is significantly different in that the attachment of the pyridine group to the oxazole is at the ortho position to the pyridine nitrogen instead of at the para position as in SL35. This was pursued as an alternate way to discourage 2:1 complex formation by using the steric bulk of the chromophore along with the pendant pyridyl groups to shield the Zn2+ ion from other chromophores, and to reduce the pKa of the pyridine nitrogen and thus the risk of excited state protonation.

Accordingly, Siegel teaches that the ortho positioning of SL476 discourages 2:1 complex and reduces the risk of excited state protonation. 
In the Conclusions section of the chapter, Siegel compares the ortho vs para attachment position of the pyridyl group, and teaches the following (paragraph bridging pages 118 and 121):
The dipolar oxazole or thiazole based chromophore unit displays ion-responsive 2PA and fluorescence behavior suitable for ratiometric sensing. The 2PA strength of these chromophores rivals or exceeds most chromophores currently used for 2PLSM. Several factors have been identified to affect the overall properties of these chromophores. Attachment of the pyridyl sensing group to the chromophore backbone at the ortho position to the pyridyl nitrogen rather than the para position had the effect of decreasing δmax, but helped to eliminate non-ratiometric binding of the chromophores with Zn2+ ions, and served to move the isosbestic point of 2PA into the region accessible with common 2PLSM excitation sources.

For the benefit of eliminating non-ratiometric binding with Zn2+ ions (i.e., 2:1 complex formation) and reducing the risk of excited state protonation, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the thiazole chromophores of Siegel, for example SL407, such that the pyridyl group is attached to the chromophore backbone at the ortho position to the pyridyl nitrogen, as explicitly disclosed in Siegel's separate embodiment of oxazole chromophore.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Moreover, choosing from a finite number of identified, predictable solutions (such as the nitrogen ring position of a pyridyl ring), KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Que (US 2014/0134665; newly cited).
Regarding claims 7 and 8, Siegel discloses oxazole or thiazole based chromophores where -(CH2)nRc is -CH2Ar, and does not disclose that -(CH2)nRc is -(CH2)2N(CH2-Ar)2.
In the analogous art of compositions for the detection of zinc, Que discloses as a Zn binding group the -CH2Y2(CH2)nRc moiety recited as the second choice of claim 7 and the third choice of claim 8 ([0015]). 

    PNG
    media_image6.png
    330
    408
    media_image6.png
    Greyscale

For the benefit of selecting a known Zn binding group, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the thiazole based chromophores of Siegel by replacing one of the -CH2Py groups with -(CH2)2N(CH2-Py)2, as taught by Que.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Allowable Subject Matter
Claims 27, 33, and 34 would be allowable if rewritten or amended to overcome the objection to claim 27 set forth in this Office action. The prior art of record does not disclose the compound of claim 27.

Response to Arguments
Applicant's arguments filed on 18 January 2022 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection.
The rejection of claim 26 under 35 U.S.C. 112(d) with respect to the last compound (annotated below) has been withdrawn because its R1 group is a substituted heteroalkyl group, where the portion in the solid box is heteroalkyl and the portion in the broken oval is a substituent. 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Regarding the rejections under 35 USC 103 for obviousness over Siegel, Applicant argues that "Siegel fails to teach, motivate, or suggest (a) a pyridyl ring attached at the ortho position (with respect to the pyridyl nitrogen) to either (2) a thiazole or an imidazole pi-bridge moiety, with (3) the specific electron-donating aryl ring system moiety."
First, it is noted that the scope of phenyl ring of Formula I of claim 1 is not limited to an "electron-donating aryl ring moiety," given the claimed substituents. For example, R1, R2, and R3 can be electron-withdrawing substituents such as halogen. Moreover, regarding claim 40, R1 and R2 or R1 and R3 together can form a fused ring system that is heteroaryl, resulting in a non-aryl 
Second, rejection is based upon a single modification (changing para-attachment of Siegel's thiazole chromophores to ortho-attachment), and not making any other changes to the chromophore backbone. 
Third, Siegel provides the explicit motivation for making the change of para-attachment to ortho-attachment: eliminating non-ratiometric binding with Zn2+ ions (i.e., 2:1 complex formation) and reducing the risk of excited state protonation (pages 105, 118, and 121, as quoted above in the rejection).
While the specific structures disclosed by Siegel only have ortho-attachment of a pyridyl ring to oxazole and not ortho-attachment of a pyridyl ring to thiazole, the claims are not rejected for anticipation by Siegel.
The argument regarding the unpredictability is not persuasive because no evidence is offered in the declaration regarding why changing para-attachment to ortho-attachment would be unpredictable when applied to Siegel's thiazole chromophores. Siegel teaches expected results from changing para-attachment to ortho-attachment, such as discouraging 2:1 complex formation and reducing the risk of excited state protonation with respect to the oxazole chromophore (page 105, first para.) Siegel teaches that "The fluorescence quantum yields of [thiazole chromophores] SL327 andSL407 followed the pattern of the oxazole chromophores" (page 115). 
Regarding Table I of the declaration, it is noted that the prior art of Charier et al., Chem. Eur. J. 2006, 12, 1097 has not been considered because this reference has not been of record. Moreover, the illustrated structures and data appear to far less relevant to the claimed invention than the disclosure of Siegel, which also post-dates Charier et al.
Regarding substituting the oxazole backbone with the claimed thiazole backbone, it is noted that the rejection is not based upon changing an oxazole chromophore to a thiazole chromophore, but upon changing para-attachment of Seigel's thiazole chromophores to ortho-attachment. Moreover, Seigel teaches that both oxazole and thiazole chromophores are suitable for ratiometric sensing [of zinc ions] (page 118, last para.), so such a change would have a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797